Title: To George Washington from Timothy Pickering, 18 December 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State Decr 18. 1795.
          
          I have examined the inclosed papers from the Director of the Mint relative to the purchase of copper for making cents. From the representation of the Director & the conversation I have had with Mr Francis the Purveyor, I believe the terms to be very eligible: I mean the terms on which he proposes to agree with Mr Bilsland. The law of May 8th 1792, requires the President’s approbation of any purchase or contract of the Director to procure copper for the Mint.
          I will presently wait on you for your determination, and am most respectfully your obt servt
          
            Timothy Pickering
          
        